FORM10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED: March 27 , 201 6 COMMISSION FILE NUMBER: 001-7829 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter) MARYLAND 54-0646173 (State of Incorporation) (I.R.S.Employer Identification No) 6446 Edsall Road, Alexandria, Virginia22312 (Address of principal executive offices)(Zip Code) (703) 941-6300 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Shares Outstanding at May 7, 2016 Class A Common Stock, $.10 par value Class B Common Stock, $.10 par value PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended March 27, March 29, March 27, March 29, Operating Revenues: Bowling and other $ Food, beverage and merchandise sales Total Operating Revenues Operating Expenses: Employee compensation and benefits Cost of bowling and other services Cost of food, beverage and merchandise sales Depreciation and amortization General and administrative Total Operating Expenses Operating Income Interest, dividend and other income Earnings before provision for income taxes Provision for income taxes Net Earnings $ Earnings per share-basic & diluted $ NET EARNINGS PER SHARE $ Weighted average shares outstanding Dividends paid $ Per share, dividends paid, Class A $ Per share, dividends paid, Class B $ The operating results for the thirteen (13) and thirty-nine (39) week periods ended March 27, 2016are not necessarily indicative of results to be expected for the year. See notes to condensed consolidated financial statements. 2 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (CONTINUED) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS Thirteen Weeks Ended Thirty-nine Weeks Ended March 27, March 29, March 27, March 29, Net Earnings $ Other comprehensive earnings- net of tax Unrealized gain (loss) on available- for-sale securities net of tax (benefit) of $223,370 and ($41,494) for 13 weeks, and $132,025 and ($141,790) for 39 weeks 362,900 ) ) Reclassification adjustment for gain included in Net Income, net of tax of $9,258 - - ) - Comprehensive earnings $ The operating results for the thirteen (13) and thirty-nine (39) week periods ended March 27, 2016 are not necessarily indicative of results to be expected for the year. See notes to condensed consolidated financial statements. 3 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CondensedConsolidated Balance Sheets (Unaudited) As of March 27, June 28, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Inventories Prepaid expenses and other Income taxes refundable - TOTAL CURRENT ASSETS LAND, BUILDINGS & EQUIPMENT Net of accumulated depreciation of $41,160,341 and $40,237,794 OTHER ASSETS: Marketable securities Cash surrender value-life insurance Other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities Income taxes payable - Current deferred income taxes TOTAL CURRENT LIABILITIES 5,157,424 LONG-TERM DEFERRED COMPENSATION NONCURRENT DEFERRED INCOME TAXES 2,293,682 TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 3) STOCKHOLDERS' EQUITY Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,746,454 Class B issued and outstanding 1,414,517 Additional paid-in capital 7,854,108 Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax Retained earnings 15,151,204 TOTAL STOCKHOLDERS' EQUITY 26,173,750 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 4 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS (Unaudited) March 27, March 29, Cash Flows From Operating Activities Net earnings $ 1,632,313 $ Adjustments to reconcile net earnings to net cash provided by operating activities Depreciation and amortization 987,018 Gain on sale of available-for-sale securities ) - Changes in assets and liabilities Decrease in inventories 67,330 25,876 Decrease in prepaid & other 169,928 Decrease in income taxes refundable Increase in other long-term assets - ) Increase (decrease) in accounts payable (83,474 ) Decrease in accrued expenses ) ) Increase in income taxes payable - Increase in other current liabilities Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for land, building and equipment ) ) Net sales & maturities (purchases) of short-term investments ) Proceeds from sale of available-for-sale securities - Purchases of marketable securities ) ) Net cash provided by investing activities Cash Flows From Financing Activities Payment of cash dividends ) ) Net cash used in financing activities ) ) Net increase in Cash and Equivalents Cash and Equivalents, Beginning of period Cash and Equivalents, End of period $ $ Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Income taxes $ $ See notes to condensed consolidated financial information. 5 BOWL AMERICA INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Thirteen and Thirty-nine Weeks Ended March 27, 2016 (Unaudited) 1.Basis for Presentation The accompanying unaudited condensed consolidated financial statements of Bowl America Incorporated and subsidiaries (the "Company"), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated balance sheet as of June 28, 2015 has been derived from the Company's audited financial statements.Certain information and note disclosures normally included in the annual financial statements, prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments and reclassifications (all of which are of a normal, recurring nature) that are necessary for the fair presentation of the Company’s financial position and results of operations for the periods presented.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's annual report on Form 10-K for the year ended June 28, 2015. 2.Investments The Company’s investments are categorized as available-for-sale. Short-term investments consist of certificates of deposits with maturities of generally three months to one year. Equity securities consist primarily of telecommunications stocks. Mutual funds consist of federal agency mortgage backed securities (Ginnie Mae). The fair value of the Company’s investments at March 27, 2016 and June 28, 2015 were as follows: March 27 , 201 6 Description Fair Value Cost basis Unrealized Gain Short-term investments $ $ $ - Equity securities $ $ $ Mutual funds $ $ $ Ju ne 201 5 Description Fair Value Cost basis Unrealized Gain Short-term investments $ $ $ - Equity securities $ $ $ Mutual funds $ $ $ 6 The fair values of the Company’s investments were determined as follows: March 27, 2016 Description Quoted Price for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Certificates of deposits $ - $ $ - Equity securities - - Mutual funds - - Total $ $ $ - June 28, 2015 Description Quoted Price for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Certificates of deposits $ - $ $ - Equity securities - - Mutual funds - - Total $ $ $ - The common stocks included in the equity securities portfolio as of March 27, 2016 were: AT&T shares Manulife shares DexMedia shares NCR shares Teradata shares Vodafone shares CenturyLink shares Frontier Communications shares Sprint shares Verizon shares Windstream shares CSAL shares The Mutual fund included in the table above is Vanguard GNMA Admiral Shares #536 fund. The fair value of certificates of deposits is estimated using present value techniques and comparing the values derived from those techniques to certificates with similar values. 3. Commitments and Contingencies The Company’s purchase commitments at March 27, 2016 are for materials, supplies, services and equipment as part of the normal course of business. 4.Employee benefit plans The Company has two defined contribution plans with Company contributions determined by the Board of Directors.The Company has no defined benefit plan or other postretirement plan. 5. New Accounting Standards In January 2016, the Financial Accounting Standards Board (FASB) issued guidance on equity securities that requires entities to recognize changes in unrealized gains and losses on equity securities in income in the current period unless the entity is recording the related investment under the equity method or consolidating the related entity. This amendment is effective for the Company’s fiscal year ending June 2019 with earlier adoption permitted. Management is currently assessing the impact of this standard on the Company’s financial statements. 7 In February 2016, the FASB issued guidance on leases which requires entities to recognize right-of-use assets and lease liabilities on the balance sheet for the rights and obligations created by all leases, including operating leases, with terms of more than 12 months. The new guidance also requires additional disclosures on the amount, timing, and uncertainty of cash flows arising from leases. These disclosures include qualitative and quantitative information. This amendment is effective for the Company’s fiscal year ending June 2020 with early adoption permitted.We arein the process of evaluating the impact the adoption of this guidance will have onour consolidated financial statements and related disclosures 6. Subsequent Events The Company has evaluated subsequent events through the time of filing these financial statements with the Securities and Exchange Commission on May 10, 2016, and has determined that no material subsequent events have occurred. 7.Reclassifications Certain previous year amounts have been reclassified to conform with current year presentation. 8 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements concerning our business, operations and financial performance and condition as well as our plans, objectives and expectations for our business operations and financial performance and condition that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q are forward-looking statements. These forward-looking statements are based on current expectations, estimates, forecasts and projections about our business, our sales and the industry in which we operate and our management’s beliefs and assumptions. These statements are not guarantees of future performance or development and involve risks, uncertainties and other factors that are in some cases beyond our control. The forward-looking statements included in this Quarterly Report on Form 10-Q are made as the date hereof. We are under no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. LIQUIDITY AND CAPITAL RESOURCES The Company views a strong financial position as a major benefit to shareholders and emphasizes payment of dividends as part of its financial plan.A portion of earnings has consistently been invested to create a reserve to protect the Company in downturns in business, to capitalize on opportunities for expansion and modernization and to provide a secure source of income.For these reasons, the Company prefers a conservative approach to investing rather than taking greater risk for possible rapid growth.The Company balances market volatility by using both fixed income and equity investments in managing its reserve funds. Any equity security is subject to price fluctuation, however, the stocks held by the Company have relatively low volatility. The Company has long been invested in a Government National Mortgage Association (“Ginnie Mae”) fund and domestically domiciled stocks with the perceived potential of appreciation, primarily telecommunications stocks. The Company considers that this diversity also provides a measure of safety of principal. With the exception of 13,120 shares of Verizon, the common stocks in our portfolio have come from spin-offs, mergers and acquisitions of AT&T and United Telecommunications (now Sprint) purchased in 1979 and 1984 and from one insurance company acquired at no cost when that company demutualized. The Company purchased a total of 10,000 shares of Verizon during previous periods at a cost of approximately $430,000 and 3,120 shares of Verizon were received as a special dividend from Vodafone. Not all stocks in the portfolio are domestic American companies any longer. Since the original purchases at an approximate cost of $630,000, we have received approximately $967,000 from mergers and sales, and over $4,151,000 in dividends, the majority of which receive favorable tax treatment in the form of a dividends received deduction from federal taxable income. The dividends received deduction continues into this fiscal year. These equity securities are carried at their fair value on the last day of each reporting period. The fair value of the securities on March 27, 2016 was approximately $5,496,000. The Company’s original investment in the Vanguard GNMA bond fund began in 1988 with purchases of shares in the fund totaling approximately $1,400,000. In August 2015, $1,000,000 of this fund was redeemed to meet the August 2015 dividend payment. The fund is carried at fair value on the last day of the reporting period. At March 27, 2016, the fair value was approximately $2,772,000. Short-term investments consisting mainly of Certificates of Deposits, and cash and cash equivalents totaled $4,165,000 at the end of the fiscal third quarter of 2016 compared to $912,000 at June 28, 2015. The Company’s position in all the above investments is a source of capital for possible expansion. Potential volatility in the trading prices of the marketable securities held by the Company could impact the Company’s opportunities for expansion. The Board of Directors reviews the portfolio weekly and any use of this reserve at its quarterly meetings. In the nine-month period ended March 27, 2016, the Company expended approximately $235,000 for the purchase of building, entertainment and restaurant equipment. The Company has no long-term debt and has made no application for third party funding as cash and cash flows are sufficient to finance all contemplated purchases and to meet short-term purchase commitments and operating lease commitments. 9 Current liabilities generally increase during the first three quarters of the fiscal year as leagues deposit prize fund monies with the Company throughout the league season. These funds are returned to the leagues at the end of the bowling season, generally in the fourth quarter. At March 27, 2016, league deposits of approximately $2,065,000 were included in the current liabilities category. Cash flow provided by operating activities in the thirty nine weeks ended March 27, 2016 was $5,175,000 which, along with cash on hand, and redemption of a portion of the Vanguard GNMA fund, mentioned above, was sufficient to meet day-to-day cash needs and pay dividends. Cash dividends of approximately $877,000, or $.17 per share, were paid to shareholders during the quarter ended March 27, 2016, and the nine months total was approximately $2,632,000 or $.51 per share. In March 2016 the Company declared a regular quarterly dividend of $.17 per share, payable May 11, 2016 to shareholders of record on April 19, 2016. The economic climate is part of the consideration at the Directors’ quarterly reviews of future estimates of cash flows. The Board of Directors decides the amount and timing of any dividend at its quarterly meeting based on its appraisal of the state and trends of the business and estimate of future opportunities at such time. OVERVIEW The Company is in the entertainment business which, by its nature, has ups and downs based on consumer tastes and whims.Generally, promotional and open play bowling which depends on the public’s discretionary budget dollars and their choices, accounts for more than half of our business. An unstable economy can lead many to participate in entertainment that is close to home and relatively inexpensive.Bowling has those advantages. However the longer the economy remains unstable, the less willing people are to spend on other than necessities.Weather is also a factor, especially for casual bowlers.While extreme heat or rainy weather prompts people to look for indoor activities, snow storms can keep customers from reaching the centers. The “Blizzard of 2016” occurred on the weekend of January 22-24, 2016 causing the closure of all of our northern market locations for up to 3 days. Weekends tend to be heaviest for open play while the majority of league play occurs on weekdays. Postponed league games are made up later in the season, but lost open play income is never recovered.Current economic conditions continue to create challenging times but our response will be helped by having the resources to be able to promote the sport. RESULTS OF OPERATIONS Earnings were $1,271,488 or $.25 per share for the thirteen week period and $1,632,313 or $.32 per share for the thirty-nine week period ended March 27, 2016. For the thirteen-week and thirty-nine week periods ended March 29, 2015, earnings were $1,269,291 or $.25 per share and $1,436,477 or $.28 per share, respectively.Both the current and prior fiscal years were impacted by snow storms causing postponements of league bowling and loss of open play revenue. Management believes that the public is more cautious in discretionary spending during times of economic concern. The operating results for fiscal 2016 periods included in this report are not necessarily indicative of results to be expected for the year. 10 The following tables set forth the items in our consolidated summary of operations for the fiscal quarter and year-to-date periods ended March 27, 2016, and March 29, 2015, and the dollar and percentage changes therein. Thirteen weeks ended March 27, 2016 and March 29, 2015 Dollars in thousands Change % Change Operating Revenues: Bowling and other $ $ $ ) ) Food, beverage and merchandise sales ) ) Total Operating Revenues ) ) Operating Expenses: Employee compensation and benefits ) ) Cost of bowling and other services ) ) Cost of food, beverage and merchandise sales (5 ) ) Depreciation and amortization 3 General and administrative 66 Total Operating Expenses ) ) Operating income 22 Interest, dividend and other income 99 ) ) Earnings before taxes 3 Income taxes 1 Net Earnings $ $ $ 2 Thirty-nine weeks ended March 27, 2016 and March 29, 2015 Dollars in thousands Change % Change Operating Revenues: Bowling and other $ $ $ 65 .5 Food, beverage and merchandise sales Total Operating Revenues Operating Expenses: Employee compensation and benefits ) ) Cost of bowling and other services ) ) Cost of food, beverage and merchandise sales 39 Depreciation and amortization 22 General and administrative 76 Total Operating Expenses ) ) Operating income Interest, dividend and other income ) ) Earnings before taxes Income taxes Net Earnings $ $ $ 11 Operating Revenues Total operating revenues decreased $94,000 to $7,422,000 in the quarter ended March 27, 2016 compared to an increase of $209,000 to $7,516,000 in the three-month period ended March 29, 2015.For the current fiscal nine-month period operating revenues were up $232,000 versus an increase of $92,000 in the comparable nine-month period a year ago.Bowling and other revenue declined $70,000 in the quarter and increased $65,000 in the year-to-date period ended March 27, 2016, and was up $139,000 and $32,000, respectively, in the prior year comparable periods. Management believes the winter weather in each of the quarters ended in March 2016 and 2015 negatively impacted open play revenue. In addition, some league play scheduled for the third quarter will occur in the fourth quarter. Food, beverage and merchandise sales decreased $24,000 or 1% in the current year quarter and were up $167,000 or 3% in the nine-month period. Cost of sales was down 1% in the current year quarter and up 2% for the nine month period ended March 27, 2016. Operating Expenses Operating expenses were down $116,000 or 2% and down $104,000 or 1% in the current three and nine-month periods, respectively, compared to an increase of$26,000 or less than 1% and a decrease of $236,000 or 1% in the three and nine month periods, respectively, last year.Employee compensation and benefits were down $81,000 or 3% for the current fiscal year three month period and down $93,000 or 1% in the nine month period versus no change and a decline of $87,000 or 1% in the prior year comparable periods, respectively. Group health insurance costs were down $41,000 or 12% in the current nine month period as a result of changes in plan offerings with lower premiums. Included in this category of expense are contributions to our two benefit plans, both of which are defined contribution plans. There is no additional obligation beyond the current year contribution. Cost of bowling and other services was down $148,000 or 3% versus a decrease of $128,000 or 3% in the nine-month periods ended March 27, 2016 and March 29, 2015, respectively. In the current thirty-nine weeks ended March 27, 2016, maintenance and repair costs were up $11,000 or 2%. The current and prior year nine month periods included snow removal costs of $120,000 and $80,000, respectively. Advertising costsduring the current year thirty-nine week period ended March 27, 2016 were down $18,000. For the nine month period ended March 27, 2016 utility costs were down $51,000 due to lower electric and gas expense as winter temperatures were milder than the prior year comparable period. Supplies and services expenses were up slightly in the current year nine month period and were flat in the nine month period ended March 29, 2015. Insurance expense excluding health insurance decreased 9% in the current year-to-date period due to lower premiums compared to a decrease of 1% in the prior year nine month period. Depreciation and amortization expense was up 2% in the nine month period ended March 27, 2016 down 6% in the prior year comparable period. As a result of the above, the current nine-month period of fiscal 2016 showed operating income of $2,171,000 compared to $1,835,000 in the prior year comparable nine-month period. Interest and Dividend Income Interest and dividend income decreased $35,000 or 9% in the fiscal 2016 nine-month period. The prior year comparable period included greater long and short term gain on the Ginnie Mae portfolio. 12 CRITICAL ACCOUNTING POLICIES Management has identified accounting for marketable investment securities as a critical accounting policy due to the significance of the amounts included in the Company’s balance sheet under the captions of Short-term investments and Marketable securities.The Company exercises judgment in determining the classification of its investment securities as available-for-sale and in determining their fair value.The Company records these investments at their fair value with the unrealized gain or loss recorded in accumulated other comprehensive earnings, a component of stockholders’ equity, net of deferred taxes.Additionally, from time to time the Company must assess whether write-downs are necessary for other than temporary declines in value. Management has identified accounting for the impairment of long-lived assets as a critical accounting policy due to the significance of the amounts included in the Company’s balance sheet under the caption of Land, Buildings and Equipment.The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may not be recoverable.In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets.An impairment loss equal to the difference between the assets’ fair value and carrying value is recognized when the estimated future cash flows are less than the carrying amount. ITEM 4. CONTROLS AND PROCEDURES. The Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are effective based on their evaluation of such controls and procedures as of March 27, 2016.There was no change in the Company’s internal control over financial reporting identified in connection with the evaluation that occurred during the quarter ended March 27, 2016, that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 13 BOWL AMERICA INCORPORATED AND SUBSIDIARIES S.E.C. FORM 10-Q PART II - OTHER INFORMATION Item 6.Exhibits. 20 Press release issued May 10, 2016 (furnished herewith) Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act filed herewith Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act filed herewith 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. 1350 filed herewith 101 Interactive data files for the thirteen and thirty-nine weeks ended March 27, 2016 in eXtensible Business Reporting Language 14 Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Bowl America Incorporated (Registrant) Date: May 10, 2016 By: /s/ Leslie H Goldberg Leslie H. Goldberg, President Date: May 10, 2016 By: /s/ Cheryl A Dragoo Cheryl A. Dragoo, CFO 15
